Exhibit 10.1

ZYNGA INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

AS AMENDED JULY 9, 2014

On January 18, 2012, the Compensation Committee (the “Compensation Committee”)
of the Board of Directors (the “Board”) of Zynga Inc. (the “Company”) initially
approved the following compensation policy (the “Policy”) for non-employee
directors of the Company, effective retroactive to January 1, 2012, and this
policy is further amended as of the date set forth above. For purposes of this
Policy, a “Non-Employee Director” is a director who is not serving as an
employee or executive officer of the Company or its affiliates (even if such
individual may be otherwise be providing services to the Company or its
affiliates in a capacity other than as a director).

Each Non-Employee Director will be eligible to receive compensatory equity
awards under the Company’s 2011 Equity Incentive Plan (the “Plan”) as
consideration for service on the Board. All grants under this Policy will be
made automatically in accordance with the terms of this Policy and the Plan,
without the need for any additional corporate action by the Board or the
Compensation Committee of the Board. Vesting of all equity awards granted under
this Policy is subject to the Non-Employee Director’s “Continuous Service” (as
defined in the Plan) from the date of grant through each applicable vesting
date. Each equity award granted under this Policy will be subject to the
Company’s standard form of Restricted Stock Unit Agreement, as most recently
adopted by the Board for use under this Policy.

Annual Equity Award. Each year, on the date of the regular annual meeting of the
Company’s stockholders (the “Annual Meeting”), the Company will automatically
grant each continuing Non-Employee Director who is re-elected at such meeting,
restricted stock units of Class A Common Stock (“RSUs”, collectively, the
“Annual Equity Award”) with an aggregate value on the date of grant equal to the
Base Annual Retainer plus, with respect to the Chairperson of the Audit
Committee, an Audit Committee Retainer, as set forth in the table below (the
“Audit Committee Retainer”). The Annual Equity Award will vest as follows: 25%
will vest every three months from the date of grant, with the last quarterly
vesting installment taking place upon the earlier of: (i) the day prior to the
one-year anniversary of such Annual Meeting or (ii) the date of the next Annual
Meeting, subject to continued service through each such date.

Pro-Rated Annual Equity Award for New Non-Employee Directors. If an individual
first becomes a Non-Employee Director other than at an Annual Meeting, the
Company will automatically grant such new Non-Employee Director, on the date
that he or she is first elected or appointed to the Board, restricted stock
units of Class A Common Stock with an aggregate value on the date of grant equal
to the pro rata portion of the Annual Equity Grant, which pro rata portion
reflects a reduction for each month prior to the date of grant that has elapsed
since the preceding Annual Meeting (the “Pro-Rated Annual Equity Award”).

Product Committee. Each year on the date of the Annual Meeting, the Company will
automatically grant each Non-Employee Director who is re-elected at such meeting
and is a member of the Product Committee, a retainer comprised of, at the
election of such non-employee director and Product Committee Member, cash, RSUs
or a combination of cash and RSUs with an aggregate value equal to the amount
set forth in the table below (the “Product Committee Retainer” and, together
with the Audit Committee Retainer, the “Committee Retainers” and each a
“Committee Retainer”). The Product Committee Retainer, whether comprised of
cash, RSUs or a combination of cash and RSUs, will vest as follows: 25% will
vest every three months from the date of the Annual Meeting, with the last
quarterly vesting installment taking place upon the earlier of: (i) the day
prior to the one-year anniversary of the Annual Meeting or (ii) the date of the
next Annual Meeting, subject to continued service through each such date. If an
individual who is not an employee of the Company is appointed to the Product
Committee on a date other than at an Annual Meeting, the Company will
automatically grant such new non-employee member of the Product Committee, on
the date that he or she is first elected or appointed to the Product Committee,
a Product Committee Retainer equal to the amount set forth in the table below.
If an



--------------------------------------------------------------------------------

individual who is not an employee of the Company is appointed to the Product
Committee more than three (3) months after the date of the Annual Meeting, such
individual will be granted a pro rated Product Committee Retainer, which pro
rata retainer reflects a reduction for each month prior to the date of grant
that has elapsed since the preceding Annual Meeting; provided that the
Compensation Committee shall have the discretion to adjust the amount of any
pro-rated grant up to the full value of the Product Committee Retainer if it
determines that such adjustment is in the best interest of the Company and its
stockholders.

Board Compensation1

 

Base Annual Retainer

   $ 250,000   

Committee Retainer For Serving as Chairperson of the Audit Committee

   $ 50,000   

Committee Retainer For Service as Member of the Product Committee

   $ 250,000   

 

1  The number of RSUs granted will be equal to (i) the applicable dollar value
set forth above, divided by (ii) the Fair Market Value (as defined in the Plan)
of the Class A common stock of the Company on the date of grant.

Expense Reimbursement. All Non-Employee Directors will be entitled to
reimbursement from the Company for their reasonable travel (including airfare
and ground transportation), lodging and meal expenses incident to meetings of
the Board or committees thereof. The Company will also reimburse directors for
attendance at director continuing education programs that are relevant to their
service on the Board and which attendance is pre-approved by the Chair of the
Nominating and Corporate Governance Committee or Chair of the Board. The Company
will make reimbursement to a Non-Employee Director within a reasonable amount of
time, but not more than 12 months, following submission by the Non-Employee
Director of reasonable written substantiation for the expenses consistent with
the Company’s reimbursement policy.